t c summary opinion united_states tax_court michele k garner and roger allen garner jr petitioners v commissioner of internal revenue respondent docket no 6291-06s filed date michele k garner and roger allen garner jr pro sese sara j barkley for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure on the basis of the disallowance of an alimony deduction for payments made to petitioner husband’s ex-wife the sole question presented in this case is whether those payments met the definition of alimony under the internal_revenue_code as we are required to hold that the payments at issue were not alimony we must sustain respondent’s determination background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed michele k garner and roger allen garner jr mr garner jointly referred to herein as petitioners resided in colorado they moved there from georgia in mr garner and lisa b garner ex-wife were married in georgia in date they were divorced there in date the section of the marital settlement agreement labeled alimony provides that mr garner will pay his ex-wife dollar_figure per month as alimony for years that section of the settlement agreement goes on to use the phrase lump sum alimony without further explanation or qualification the settlement agreement also provides for the division of real and marital property as well as child_support and child custody mr garner credibly testified that he did not have legal representation through the completion of the divorce proceedings and that his ex-wife’s attorney assured him that his monthly payments would be tax deductible petitioners also credibly testified that at the last minute the ex-wife’s attorney added the words lump sum into the final draft of the settlement agreement although suspicious of the change petitioners could not without independent representation foresee its impact pursuant to the settlement agreement mr garner paid his ex-wife dollar_figure in and petitioners claimed a deduction in that amount on their tax_return respondent denied the deduction and determined a deficiency of dollar_figure on the ground that the payments made in did not meet the definition of alimony under the internal_revenue_code the fact that this amount was paid through an income deduction order wage garnishment has no impact on the current proceedings we note however that there appears to be a discrepancy between the number of payments required under the terms of the settlement agreement and those being enforced via the wage garnishment discussion3 sec_71 provides the general_rule that alimony payments are included in the gross_income of the payee spouse sec_215 provides the complementary general_rule that alimony payments are tax deductible by the payor spouse in an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year the term alimony means any alimony as defined in sec_71 the relevant provision of which explains sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and as the issue for decision is essentially legal in nature we decide the instant case without regard to the burden_of_proof d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse both parties agree that mr garner’s payments to his ex-wife satisfied the requirements set out in sec_71 b and c the parties do not agree however whether the requirement to make payments would have terminated in the event of the ex-wife’s death see sec_71 although sec_71 originally required that a divorce_or_separation_instrument affirmatively state that liability for payments terminate upon the death of the payee spouse in order for the payments to be considered alimony the statute was retroactively amended in so that such payments now qualify as alimony as long as termination of such liability would occur upon the death of the payee spouse by operation of state law 102_f3d_842 6th cir affg tcmemo_1995_183 if the payor is liable for any qualifying payment after the recipient’s death none of the related payments required will be deductible as alimony by the payor see 407_f3d_186 3d cir other amendments to sec_71 also removed rules applicable to deducting payments when the period for payments is more than years see deficit_reduction_act_of_1984 publaw_98_369 98_stat_795 affg tcmemo_2003_163 here as the settlement agreement itself does not provide any conditions for the termination of mr garner’s payments to his ex-wife we look to georgia state law to resolve the issue 309_us_78 see also eg kean v commissioner supra 81_tc_614 affd without published opinion 829_f2d_39 6th cir berry v commissioner tcmemo_2000_373 stating a lthough federal_law controls in determining the taxpayer’s income_tax_liability state law is necessarily implicated in the inquiry inasmuch as the nature of the payor’s liability for the payment was based in state law affd 36_fedappx_400 10th cir under georgia law alimony is defined as an allowance out of one party’s estate made for the support of the other party when living separately ga code ann sec a lexisnexis it may be either temporary or permanent id permanent alimony is further characterized as either periodic alimony or lump sum alimony winokur v winokur s e 2d ga lump sum alimony may be paid in installments see id the difference between the two under georgia law is that the obligation to pay periodic alimony terminates at the death of either party yet the obligation to pay lump sum alimony in installments over a period of time does not id the georgia supreme court has explained that the obligation to pay lump sum alimony does not terminate upon the death of either party because lump sum alimony is in the nature of a property settlement regardless of whether it is designated as alimony id the fact that there may be an actual property settlement apart from any payments is irrelevant see hopkinson v commissioner tcmemo_1999_154 stating that the inquiry is not whether the payments were alimony or a property settlement based on the facts and circumstances of the case but only whether the requirements of sec_71 are met the georgia supreme court has also established the following test to be used in determining whether particular payments are lump sum alimony payable in installments as opposed to periodic alimony if the words of the documents creating the obligation state the exact amount of each payment and the exact number of payments to be made without other limitations conditions or statements of intent the obligation is one for lump sum alimony payable in installments winokur v winokur supra pincite see also hopkinson v commissioner supra unfortunately for petitioners the combination of the ex- wife’s attorney’s addition of the words lump sum and the fact that the episodic payments are for an exact amount and for a fixed period of time ie dollar_figure per month for years changed the nature of the payments from periodic alimony to something entirely different lump sum alimony which is not despite what petitioners may have been assured deductible from petitioners’ income as alimony thus we hold that the dollar_figure paid to mr garner’s ex-wife in pursuant to the settlement agreement does not qualify to be deducted as alimony paid_by petitioners under sec_215 sec_71 see mukherjee v commissioner tcmemo_2004_98 petitioners have asked us to reform the settlement agreement to more properly reflect the federal tax intentions of the parties particularly given the circumstances under which the settlement agreement was entered into as a court of limited jurisdiction we are unable to do so see eg 484_us_3 40_tc_436 affd 331_f2d_422 7th cir see also 92_tc_776 hopkinson v commissioner supra we do note however that the georgia state courts may have jurisdiction over changes to the settlement agreement and would be the proper forum for such disputes in sum we found petitioners to be very straightforward and honest as well as well prepared for trial unfortunately the internal_revenue_code is very specific in its requirements and mr garner’s payments to his ex-wife in did not meet the requirement outlined in sec_71 by virtue of georgia state law accordingly we must hold that in the instant case mr garner’s payments made to his ex-wife in did not satisfy all of the conditions set forth in sec_71 and are thus not properly deductible as alimony for the taxable_year in issue to reflect our disposition of the disputed issue decision will be entered for respondent
